DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending for examination. 

Claim Objections
Regarding claims 1 and 9, recite an acronym “RF” in line 3. Please consider to spell it out on its first appearance. 

Regarding claims 2-8 and 10-15, are also objected because they depend on claims 1 and 9 respectively. 

Regarding claims 4 and 12, recite an acronym “DC” in line 3. Please consider to spell it out on its first appearance. 

  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Pub. No.: US 2018/0319279 A1) in view of Yao (Pub. No.: US 2019/0294929 A1).

Regarding claim 1, Ikeda teaches a method for detecting a state of a vehicle occupant through a bio-signal (Abstract, determine passenger state), comprising: 
acquiring a physical signal of the occupant via an RF sensor mounted in the vehicle; 
extracting the bio-signal including at least one of a movement signal, a respiratory signal, or a heart rate signal by processing the physical signal (Fig. 1, para [0045], “In addition, as the sensor 32 that measures respiratory rate, a radio frequency (RF) sensor is considered to be used.  That is, the RF sensor observes passenger's chest movements and measures respiratory rate.”.); 
estimating a physical state of the occupant based on the extracted bio-signal; and 
generating an alarm when the estimated physical state of the occupant is abnormal (Fig. 2, steps ST101-ST104 and para [0060], “In addition, the control unit 13 instructs the device driving unit 15 to, for example, output a message from the display 34, as drowsiness prevention operation.”. The vehicle determines whether the passenger is asleep then displays a drowsiness prevention message), 
wherein the physical state of the occupant is estimated through an analysis by using movement characteristics, respiratory characteristics, and heart rate characteristics of a specific physical state as learning data The passenger state determining unit 12 obtains the biological information from the biological information obtaining unit 11.  Then, the passenger state determining unit 12 analyzes the biological information to determine whether the passenger is sleeping.”).
Ikeda teaches the vehicle analyzes the respiratory and movement signals to determine whether the passenger is asleep but fails to expressly teach the analysis model is a pretrained deep neural network model.
However, in the same field of drowsiness detection, Yao teaches a vehicle configured to use convolutional neural network to analyze data to determine the sleepiness of the passenger. See para [0039], “In one embodiment, the recognizer 16 uses a convolutional neural network to compute the drowsiness score as further described below.  The drowsiness detection system 10 is further configured to implement protective measures if the drowsiness score exceeds a threshold.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ikeda’s analysis model with another previously known analysis model to determine the sleepiness of the passenger. 

Regarding claim 5, Ikeda in the combination teaches the method according to claim 1, wherein the acquiring the physical signal of the occupant comprises preferentially acquiring a physical signal of a passenger instead of a driver seated in a driver's 33Docket No. 3130-3063 seat of the vehicle.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda’s sensors to obtain respiratory and movement signals by turning the sensors to face the driver. The sensor would obtain measurement from the driver in a similar manner as the passenger.  

Regarding claim 6, Ikeda in the combination teaches the method according to claim 1, wherein the sensors obtain passenger signals but fails to expressly teach wherein the acquiring the physical signal of the occupant comprises simultaneously acquiring physical signals of all occupants riding in the vehicle.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda’s detection system with sensors for each passenger, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, Ikeda in the combination teaches the method according to claim 1, wherein the sensors obtain passenger signals but fails to wherein the acquiring the physical signal of the occupant comprises sequentially acquiring bio-signals of the occupants riding in the vehicle in a clockwise direction or a counterclockwise direction with the driver’s seat as the basis.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda’s detection system with sensors for each passenger, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The sequence of signal acquisition is a mere design choice because Ikeda already disclosed the system is configured to analyze signals from each set of sensors independently.

Regarding claim 9, recites a device that performs the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a device that performs the method of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 14, Ikeda in the combination teaches the device according to claim 9, further comprising a device control unit (Fig. 1, operation performing unit 20) for controlling the vehicle to perform a predetermined operation via a driving device (Fig. 3, operate brake pedal) and a direction adjusting device (Fig. 3, vibrate steering wheel) of the vehicle, when an abnormal bio-signal is detected, based on the abnormal bio-signal (para [0073]-[0074], the vehicle brakes and the steering wheel vibrate in response to a drowsy state).
	
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Pub. No.: US 2018/0319279 A1) in view of Yao (Pub. No.: US 2019/0294929 A1) as applied to claim 1 and further in view of Zhang (Pub. No.: US 2021/0212630 A1).

Regarding claim 4, Ikeda in the combination teaches the method according to claim 1, wherein the sensor signals are extracted for analysis but fails to expressly teach wherein the extracting the bio-signal for further comprises applying at least one of low pass filtering, high pass filtering, band pass filtering, notch filtering, or a DC blocker to the physical signal of the occupant.
However, in the same field of sleep monitoring, Zhang teaches the obtained signals pass through a low pass filter. See Fig. 2, low-pass filter and para [0055], “The signal conditioning module comprises a low-pass filter portion, a linear portion and a resonance portion.  The low-pass filter portion employs a first-order low-pass filter ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda’s detection system with a low-pass filter to remove high frequency noises to obtain a more accurate result.

Regarding claim 12, recites a device that performs the method of claim 4. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 2-3, 8, 10-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yang (Pub. No.: US 2017/0158202 A1) teaches a driver biometric information signal measurement system.

Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.